Third District Court of Appeal
                                 State of Florida

                         Opinion filed December 21, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                  No. 3D16-823
                            Lower Tribunal No. 16-5845
                               ________________

                              Katia Maria Duran,
                                     Appellant,

                                         vs.

                              Ramon Jose Duran,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Rosa C.
Figarola, Judge.

      A. Antonio Tomas, for appellant.

      Harvey D. Rogers, for appellee.

Before SALTER, FERNANDEZ, and LOGUE, JJ.

      LOGUE, J.

      The former wife seeks review of the trial court’s amended final judgment of

injunction against domestic violence in favor of the former husband. After a

careful review of the testimony in the record and the briefs of the parties, we affirm
the judgment below. “The trial court is afforded broad discretion in granting,

denying, dissolving, or modifying injunctions, and unless a clear abuse of

discretion is demonstrated, an appellate court must not disturb the trial court’s

decision.” Jackson v. Echols, 937 So. 2d 1247, 1249 (Fla. 3d DCA 2006).

      Affirmed.




                                       2